DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 
1. Claims 1-3, 5-12, 14-20  are presented for the examination.

 

                                               Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2. Claims 1, 10, 17 are rejected under 35 U.S.C. 103 as being over Lin (US 20170262955 Al) in view of Vesuna (US 7404520 B2) in view of Vendetti(US 20130197981 Al) and further in view of Khanka(US 8682377 B1). 

As to claim 1, Lin teaches event processor to process an event included in a message from a device to identify event information related to the device, the event relating to a health of the device and the event information including an event type and an event detail
(the power manager monitors several GPU events, including events "X" and "Y" (which may correspond to, say, GPU completing rendering 10,000 triangles). The GPU [device ] event "X" is expected to occur at 4.1 ms mark[event information] (after the start of frame) and the GPU event "Y" is expected to occur at 7.0 ms mark, para[0223], In 1-5/ In some embodiments, such adjustments take place at specific events [event] during the processing of the frame by the GPU[device]. The power manager uses these events to evaluate the adequacy of the performance settings and adjusts accordingly. In some embodiments, the graphics processing system includes an event reporter such as the event reporter 140 to report these events, by e.g., reporting the identity of each event together with a timestamp for the occurrence of the event, para[0120], In 1-20/ the graphics processing system includes an event reporter such as the event reporter 140 to report these events, by e.g., reporting the identity of each event[event type] together with a timestamp[event detail] for the occurrence of the event. The power manager 110 in turn uses the reported event and timestamp to identify an expected time [event information] for the event in order to determine if the performance settings are too high or too low [health of the device],para[0120], In 12-35/ The power manager 110 in turn uses the reported event and timestamp to identify an expected time [event information] for the event in order to determine if the performance settings are too high or too low [health of the device]. For example, the power manager 110 in some embodiments monitors the GPU for when it completes computing 10,000 triangles for a frame, para[0120], In 15-35), a health analyzer to compare the event detail to a prescribed hound for the event type, the event relating to a health of the device; and an output generator to, when the event detail is outside the prescribed bound, trigger a response including an instruction to address the event by adjusting a configuration of the device( The process then compares the time stamp[event detail] with an expected time [prescribed bound ]for the event to determine if the performance settings are too high or too low [outside the prescribed bound], and thereby decides whether to increment or decrement [adjust]the performance settings. Using timestamps of reported event to fine-grain adjust performance settings will be further described by reference to FIGS. 6-7 described below, para [0049], In 6-15/The power manager 110 compares the expected time 711 [prescribed bound] with the actual time based on the timestamp 702 [event detail] for the event to determine whether the event is within an acceptable threshold of the expected time. If not,[ outside the prescribed bound] the power manager sends adjusted performance settings to the various circuits of the graphics processing system 100, including the CPU 410, the GPU 420, the memory controller 435, and display controller 455, and other devices 490. In some embodiments, the amount of the fine-grain adjustment is provided by the performance LUT 150 by a lookup based on the event ID 701 and the difference between the actual time 702 and the expected time 711 of the event, para [0126], In 11-35/ In some embodiments, the fine-grain adjust of performance settings includes budget and step and correction [adjusting]. Such budget and step correction [adjusting] can be applied to some or all of the following settings of the graphics processing system[device]: witch external shader/sub-modules/SRAM power source PMIC/LDO/MTCMOS; Slow down/speed-up active shaders/sub-module/SRAM frequency and even voltage; Early wake-up or early speed-up by prediction to reduce performance drop; CPU loading allocation for GPU process, para[0098] to para[0102]/ The graphics processing system 100 adaptively adjusts [an instruction to address ]the performance settings to the performance events] reported by the event reporter 140, para[0026], In 1-5/ The following are examples of events or operational steps being monitored by the power manager (e.g., through the event reporter 140) for purpose of adjusting performance settings: Events Occurring at CPU: CPU loading of GPU application; Events Occurring During Vertex Shading Phase (at GPU), para[0105] to para[0108])/ when the actual time of timestamp is outside the expected time, the setting of the GPU is adjusted by sending fine-grain adjust as described above).
Lin teaches device (The graphics processing system 100 is an electronic device having components capable of processing data and generating data for graphics display. Such a device can be a generic computing device such as a desktop computer, laptop computer, tablet computer, smartphone, etc. that includes central processing units (CPU), memory components, input/output devices, network interfaces, and user interfaces, etc. Such a device can also be equipped with hardware such as GPU that are specialized for processing graphical data. The electronic device serving as the graphics processing system 100 may also perform functions that are unrelated to graphics, para[0023]).
Lin does not electronic device /physical object as RTLS device. However, Vesuna teaches electronic device / physical object as RTLS device (in conjunction with a computer configured to perform Real-Time Location System (RTLS) functions, col 4, In 35-45/ It is noted that the RTLS calculations of the present invention may be performed by the server computer 12, in conjunction with APs 16, or by some separate RTLS server computer which is dedicated to perform such calculations, col 4, In 47-55).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claim invention was made to modify the teaching of Lin with Vesuna 
Lin and Vesuna do not teach the RTLS device remote from the RTLS health processor. However, Vendetti teaches the RTLS device remote from the RTLS health processor (The
server 12 and the concierge devices use the real-time performance information, location information or combination thereof to provide one or more services as described below. Referring now to FIG. 3b, illustrated therein are various exemplary modules that may be implemented by the processor(s) in the server 12, the concierge devices 14, or a combination thereof to provide the services described below, para[0064]/Fig. 3A/the server having real-time performance information indicative of a current status of a live performance at an event venue; and provide a plurality of event-venue related services at the concierge devices, para[0026], In 12-22/ The server 12 includes at least one server processor and one or more storage devices (not shown) coupled to the server processor, para[0061], In 1-5/ the server is further configured to track usage information of at least one of the concierge devices and associate that usage information with at least one of the real-time performance information and the location information, para[0025]/ The system 10 as shown includes a server 12 and a plurality of electronic concierge devices 14, which are in data communication with the server 12 via the wireless networks 16a and 16b, para[0045], In 1-8).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claim invention was made to modify the teaching of Lin and Vesuna with Vendetti to incorporate the feature of RTLS device remote from the RTLS health processor because this tracks and reports usage information for the devices.
the response comprises at least one of a charging reminder, a power level adjustment, an alarm representing a maintenance request, a reboot, or a heartbeat adjustment ( At block 302, BSC 112 determines whether target AT 102's use of service is above a use-of-service threshold value. The use-of-service threshold value may, for example, be stored in program data 208, and may be provided by a network operator. At block 304, responsive to BSC 112 determining that target AT 102's use of service is above the use-of-service threshold value, BSC 112 adjusts a power control setting of one or more other ATs located in the wireless communication network. In this example, the other ATs are AT 104 and AT 106, col 6, ln 25-35/ Fig. 1/ The particular arrangement shown in FIG. 1 should not be viewed as limiting. Further, the network components that make up a wireless communication system such as system 100 are typically implemented as a combination of one or more integrated and/or distributed platforms, each comprising one or more computer processors, col 4, ln 35-45).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claim invention was made to modify the teaching of Lin, Vesuna  and Vendetti  with Khanka  to incorporate the feature of the response comprises at least one of a charging reminder, a power level adjustment, an alarm representing a maintenance request, a reboot, or a heartbeat adjustment because this adjusts  a power control setting of the access terminal, wherein the adjusted  power control setting is based on the usage level assigned to the access terminal.
As to claims 10,17, they are rejected for the same reason 1 above.

s 2, 5, 11, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin( US 20170262955 Al) in view of Vesuna (US 7404520 B2) in view of Vendetti(US 20130197981 Al) view of Khanka(US 8682377 B1) and further in view of Swart (US 20190138767 Al).

As to claim 2, Lin, Vesuna, Vendetti and Khanka do not teach the health of the RTLS device includes at least one of a power level of the RTLS device, a connectivity of the RTLS device, a reboot status of the RTLS device, or a heartbeat of the RTLS device. However, Swart teaches the health of the RTLS device includes at least one of a power level of the RTLS device, a connectivity of the RTLS device, a reboot status of the RTLS device, or a heartbeat of the RTLS device( RTLS systems with active tags usually employ a process to monitor the battery status of the tag, and attempt to alert or warn system managers when a tag is reaching a low-battery status and needs to be serviced, para[0008], In 1-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claim invention was made to modify the teaching of Lin, Vesuna, Vendetti and Khanka with Swart to incorporate the feature of at least one of a power level of the RTLS device because this provides a real-time location system (RTLS) and more particularly to a Bluetooth (BLE) RTLS having active tags and other active components which harvest energy to report when their batteries are dead or inoperative.
As to claim 5, Swart teaches the RTLS device includes at least one of a fixed receiver or a mobile receiver to receive a signal from at least one of a fixed beacon, a mobile beacon, or a badge (para [0021.]) for the same reason as claim 1 above.
As to claims 11, 14, 18, they are rejected for the same reason as claim 5 above.

5. Claims 3, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin( US 20170262955 Al) in view of Vesuna (US 7404520 B2) in view of Vendetti(US 20130197981 Al), view of Khanka(US 8682377 B1) and further in view of NOGI (US 20130108400 Al).

 	As to claim 3, Lin, Vesuna, Vendetti and Khanka do not teach the event information is inside the prescribed hound, the output generator is to log the event. However, NOGI teaches the event information is inside the prescribed bound, the output generator is to log the event (When the device state information 601 and the transport destination calculation triggers 602 are compared with each other, and a record (portion and state) of device state information that matches with a record (portion and event) in the transport destination calculation triggers 602 is discovered, the Transport destination calculation command 608 is output. When a matching condition is not discovered, the device state information 601 is updated routinely, and examination is repeated, para [0071]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claim invention was made to modify the teaching of Lin, Vesuna, Vendetti and  Khanka with NOGI to incorporate the feature of the event information is Inside the prescribed bound, the output generator is to log the event because this provides transportation control with high transportation efficiency under any process condition of the number and arrangement of process chambers, process time in the process chambers and the like.
As to claims 12,19, they are rejected for the same reason as claim 3 above.

s 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin( US 20170262955 Al) in view of Vesuna (US 7404520 B2) in view of Vendetti(US 20130197981 Al) view of Khanka(US 8682377 B1) and further in view of BOYD (US 20080130604 Al).

As to claim 6, Lin,Vesuna, Vendetti and Khanka do not teach the RTLS device is to communicate with the health processor via an application programming interface. However, BOYD teaches the RTLS device is to communicate with the health processor via an application programming interface (It can include a single application program interface (API) for real-time locating systems (RTLS) used in asset management. The API is a boundary across which application software facilitates programming languages to invoke services. These could be procedures or operations, including shared data objects and resolution of identifiers. The information flow across the API boundary is defined by the semantics and syntax of the programming language, para [0028]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claim invention was made to modify the teaching of Lin, Vesuna, Vendetti and   Khanka with BOYD because this determines which signals are first-to-arrive signals to locate the mobile station and update the RSSI locater map and locate any non-dual mode Wi-Fi devices.
As to claim 15, it is rejected for the same reason as claim 6 above.

7. Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin( US 20170262955 Al) in view of Vesuna (US 7404520 B2) in view of Vendetti(US 20130197981 Al) view of Khanka(US 8682377 B1) and further in view of Alonso (US 20130066448 Al).

As to claim 7, Lin, Vesuna, Vendetti and Khanka do not teach the health processor is to be implemented as a cloud-based health processor. However, Alonso teaches the health processor is to be implemented as a cloud-based health processor( The base, local and/or remote computer system may be operated to receive, store, export and process the sports data for providing performance metrics, data, analytics and/or statistical information relating to Real-Time Location System ( RTLS) based tracking, movement, relative position, and conditions of individual sports participants, the entire teams, game officials (referees), sports field of play, sports field equipment and sports objects. In one embodiment, the step of displaying progressive movement comprises as a sequence of three-dimensional images, para[0067], In 12-35/ local and/or remote computer system 169 and/or 175, for processing, through a local area network (LAN), WAN or wireless cloud 167a-d, para[0111] ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claim invention was made to modify the teaching of Lin, Vesuna, Vendetti  and   Khanka with Alonso to incorporate the feature of as a cloud-based health processor because this provides performance metrics, data, analytics and/or statistical information relating to Real-Time Location System (RTLS) based tracking, movement, relative position.
As to claim 8, Alonso teaches the apparatus is to be implemented on an edge device communicating with a cloud (para [0111] for the same reason as claim 7 above.

8. Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin( US 20170262955 Al) in view of Vesuna (US 7404520 B2) in view of Vendetti(US 20130197981 Al) view of Khanka(US 8682377 B1) and further in SHIN (US 20170124365 Al).

As to claim 9, Lin, Vesuna, Vendetti and Khanka do not teach apparatus further includes a user interface device to provide a console displaying, for interaction, information regarding the RTLS device and the event. However SHIN teaches a user interface device to provide a console displaying, for interaction, information regarding the RTLS device and the event( The RTLS -based performance system of claim 4, further comprising: a display unit configured to display an image generated from images obtained by the one or more cameras or the one or more motion recognition cameras, claim 6).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claim invention was made to modify the teaching of Lin, Vesuna, Vendetti and   Khanka with SHIN to incorporate the feature of a user interface device to provide a console displaying, for interaction, information regarding the RTLS device and the event because this provides a performer in realtime using a tag possessed by the performer and an access point installed in a performance venue.
As to claim 16, it is rejected for the same reason as claim 9 above.

                                                     Response to the argument:

9. Applicant amendment filed on 01/28/2021 has been considered but they are not persuasive:
Applicant argued in substance that:

 “ By contrast, the present claims recite triggering a response including an instruction to address an event by adjusting a configuration of an RTLS device, wherein the response comprises at least 

 10. Examiner respectfully disagreed with Applicant's remarks:

As to the point (1),  Claims 1, 10, 17  were amended  to includes “ response comprises at least one of a charging reminder, a power level adjustment, an alarm representing a maintenance request, a reboot, or a heartbeat adjustment” which has a  new feature “ an alarm representing a maintenance request” . Therefore, the amended claims are required to have a new consideration and search. The new prior art of  Khanka(US 8682377 B1) teaches At block 302, BSC 112 determines whether target AT 102's use of service is above a use-of-service threshold value. The use-of-service threshold value may, for example, be stored in program data 208, and may be provided by a network operator. At block 304, responsive to BSC 112 determining that target AT 102's use of service is above the use-of-service threshold value, BSC 112 adjusts a power control setting of one or more other ATs located in the wireless communication network. In this example, the other ATs are AT 104 and AT 106, col 6, ln 25-35/ Fig. 1/ The particular arrangement shown in FIG. 1 should not be viewed as limiting. Further, the network components that make up a wireless communication system such as system 100 are typically implemented as a combination of one or more integrated and/or distributed platforms, each comprising one or more computer processors, col 4, ln 35-45).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                              Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-dlrect.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194